*435Dissenting Opinion.
By His Honor, John St. Paul:
This is a redhibitory action. Plaintiff purchased a horse from defendant which died fourteen or fifteen days afterwards. The veterinary who attended the animal held a post mortem examination and found that it had died of tuberculosis of long standing. In support of this he testifies that he made no microscopic or chemical examination of the animal’s lungs, but found lesions which had healed up and had existed at least six months; that one lung was almost completely gone. He denies that the horse died of pneumonia, or of founder (from, which last it was also suffering) but declares that the founder was due to his tubercular condition, and that the same condition rendered him peculiarly subject to an attack of acute pneumonia. And he admits that some of the symptoms which he found (such as open abscesses on the lungs) are also present in cases of acute pneumonia.
In substance therefore he testifies that he found a condition indicating that the horse had tuberculosis of at least six months standing of which he thinks the animal died; but which at any rate made the animal particularly subject to founder (which he did have, but of which he did not die) and to acute pneumonia, (which in his opinion the animal did not have, and of which he therefore did not die).
But his testimony is direct and positive that he found lesions which had healed up indicating a tubercular condition existing at least six months before the animal’s death, and one lung was almost entirely gone.
In my opinion, this (if it be a fact) is sufficient for plaintiff to recover. For it is wholly immaterial whether the animal’s death resulted directly or indirectly from *436Ms tubercular condition, or for that matter if he died iat all, since pulmonary affections are grave vices in 'horses and mules. C. 0., 2526, 2520. It is sufficient if the defect existed at the time of the sale.
Opposed to this is the testimony of experts, that tuberculosis in horses is rare, and acute pneumonia common; that the .animal could not have worked (as he did) for fourteen days immediately preceding his death; that one of the symptoms of tuberculosis is emaciation which would have been visible at once (but which did not exist in this case).
But the District Judge found and so do I that this testimony is not sufficient to overcome the direct and positive testimony of a credible and competent witness as to the conditions which he found; to-wit, that lesions had formed and healed at least six months before the animaPs death, and one lung was almost entirely gone.
I therefore respectfully dissent.
May 15th, 1916.